TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 20, 2014



                                       NO. 03-12-00739-CV


                       Hillsboro Independent School District, Appellant

                                                  v.

                         Robert Scott, in his Official Capacity as
                   Commissioner of the Texas Education Agency, Appellee




          APPEAL FROM 53RD DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
      DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE FIELD




This is an appeal from the order signed by the trial court on October 25, 2012. Appellant has

filed a motion to dismiss the appeal, and having considered the motion, the Court agrees that the

motion should be granted. Therefore, the Court grants the motion and dismisses the appeal. The

appellant shall pay all costs relating to this appeal, both in this Court and the court below.